DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group II (claims 9-15) and species II (figures 13-22) in the reply filed on April 28, 2022 is acknowledged and as requested by Applicant, figures 1 is also considered. 
Claims 1-8 are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both “a feeding and turning unit”, “a feeding unit”, “a support unit” and “a loading unit”. see Page 9 -11 and 13.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both “a support unit” “turning unit” and “a loading unit”. See Page 11-13.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both “a lay-on unit”, “a insertion unit”, “a support unit” “a loading unit” and “a placement unit”. see Page 8 and 14-15.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a machine frame” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites in line 1, the limitation “a further support unit” is suggested to be replaced with “a plurality of support units”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a placement unit for predetermined positioning”, “control unit for controlling “ in claim 9 and “a support unit for predetermined positioning“ in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “unit for positioning” and “unit for controlling” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “for positioning” and “for controlling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “control unit” meaning “controller” discloses in pag.1 technical field.
The support unit is recited to have “a plurality of further suction cups” in claim 12 as structures.
The placement unit is recited to have “a plurality of further suction cups” in claim 9 as structures.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites in lines 2-3, the limitation "the plane predetermined by the infeed table”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites in line 3, the limitation "a free space” is indefinite, the free space is not a structure to be claimed, for the purpose of examination, Examiner interpreted the claim as “the placement unit is positioned/arranged in a space between the transfer table and the infeed table”. Furthermore a space is defined as “a continuous area or expanse which is free, available or unoccupied” therefore a free space is not understood. 
Claim 12 recites in line 3, the limitation "a plurality of further suction cups” is indefinite, the recitation of the language “further” is unclear since the support unit was never recited to have a “plurality of suction cups”.
Claim 13 recites in lines 1-2, the limitation "the parking position of the further suction cups”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites in line 2, the limitation "the plane of the further suction cups”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites in lines 2-3, the limitation "the horizontal plane”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites in line 1, the limitation "a further support unit” is indefinite, the recitation of the language “further” is unclear since the support unit was never recited in claim 9.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dal Cerro et al. US Publication (2020/0188979) (see AT519014B1 03/15/2018) hereinafter Dal.
Regarding claim 9,
Dal discloses a processing machine (3) for flat material parts comprising 
a machine frame (7), 
a lower beam (13), 
an upper beam (16),
at least one processing tool (5-6 or 37), 
an infeed table (part of 38 of 35 see fig.2 hereinafter IT) on which the flat material part (2) to be processed can be placed for positioning in the processing machine (see para.[0059]-[0060]), 

    PNG
    media_image1.png
    382
    513
    media_image1.png
    Greyscale

a placement unit (46,47) for predetermined positioning of the flat material part (2) on the infeed table (IT), and 
a control unit (control apparatuses, see para.[0047] and [0049]) for controlling a processing sequence with the processing tools and the movement of the placement unit and the movement of the infeed table (see para.[0047] and [0049]), 
wherein the infeed table (IT) can be moved (vertical, see para.[0056]) in an extension direction (extension direction is y-axis, see fig.2 arrow directed by reference 35) from a parked position (lower vertical adjustment) to a second position (vertical adjustment for bending operation) and back again (see para.[0056] and [0060]), and 
wherein the placement unit (46,47) has a plurality of suction cups (see para.[0075]) with which the flat material part (2) can be received and positioned (see para.[0075]), 
wherein the placement unit (46,47) is connected transversely to the processing tool or tools (5-6 or 37) within the associated beam for a feed movement of the flat material part in the direction of the processing edge of the flat material part (2, see fig.1).
Regarding claim 10,
Dal discloses wherein a transfer table (32) is arranged to the side of the processing machine (3) in a parallel plane and higher than the plane predetermined by the infeed table (IT).
Regarding claim 11,
Dal discloses wherein a free space is provided between the transfer table (32) and the infeed table (IT) as a parking space for the placement unit (46,47).
Regarding claim 15,
Dal discloses wherein a further support unit (41,42) is provided, wherein one support unit (41) is associated as a loading and turning unit with the upper processing tool (6 or 37) and wherein the other support unit (42) is associated as a loading and turning unit with the lower processing tool (5 or 37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Cerro et al. US Publication (2020/0188979) hereinafter Dal in view of Variobend By ASCO Machines YouTube (“www.youtube.com/watch?v=VtqX869N3Tk”) hereinafter Variobend.
Regarding claim 12,
The prior art Dal discloses all limitations in claim 9.
Dal does not disclose a support unit for predetermined positioning of the flat material part on the infeed table, wherein the support unit has a plurality of further suction cups with which the flat material part can be received and positioned, wherein the support unit is mounted on the axis of movement associated with the processing tool or tools for a pivoting movement in the same direction.
Dal and Variobend disclose both art in the same field of endeavor (i.e. metal deformation).
Variobend, in a similar art, teaches bending press (video) with a support unit (see figure) for predetermined positioning of the flat material part on the infeed table (see figure and video), wherein the support unit has a plurality of further suction cups with which the flat material part can be received and positioned (see figure and video), 

    PNG
    media_image2.png
    1016
    1499
    media_image2.png
    Greyscale

wherein the support unit is mounted on the axis of movement associated with the processing tool or tools for a pivoting movement in the same direction (both support unit and processing tool are mounted on the horizontal axis with vertical movement, see video). Variobend teaches the support unit having a plurality of further suction cups to be able to facilitate the process of the material in the press and reduce on processing time (video).
It would have been obvious to the skilled artisan before the effective filing date to add to the processing machine of Dal, a support unit having a plurality of further suction cups as taught by Variobend to be able to facilitate the process of the material in the press and reduce on processing time.
Regarding claim 13,
The prior art Dal as modified by Variobend, discloses all limitations in claim 12.
Dal in view of Variobend, discloses wherein, in the parking position (Variobend, see figure below) of the further suction cups, the plane of the further suction cups forms an acute angle with the horizontal plane of the infeed table (Variobend, see figure and video).

    PNG
    media_image3.png
    1011
    1527
    media_image3.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dal in view of Variobend as applied to claim 12 above, and further in view of Kern US. Publication (2017/0252794) hereinafter Kern.
Regarding claim 14,
The prior art Dal as modified by Variobend, discloses all limitations in claim 13.
Neither Dal nor Variobend, disclose wherein the infeed table can be moved out between the lower beam and the upper beam in order to receive a turned flat material part after the further suction cups have been released.
Dal and Kern, disclose both art in the same field of endeavor (i.e. metal deformation).
Kern, in the similar art, teaches bending machine (see Para.[0027]) with the infeed table (10) can be moved out (10 and 10’ see Para.[0028] or fig.1) between the lower beam (structures holding element 21-22) and the upper beam(structures holding element 23) in order to receive a turned flat material part after the further suction cups have been released (the infeed table is capable of such operation). Kern teaches the infeed table capable to moved out/extend to be able to allow the material to be loaded in a safe manner with low maintenance to be defined in a very simple manner (see Para.[0009] lines 14-16).
It would have been obvious to the skilled artisan before the effective filing date to construct the processing machine of Dal with infeed table capable to moved out/extend as taught by Kern to allow the material to be loaded in a safe manner with low maintenance to be defined in a very simple manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 10, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725